Non-Art Rejection
1.	Claims 1 and 3-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language lacks of proper antecedent basis:
	In claim 1, line 5, after “at least one sensor to”, “a storage device”, it is not clear whether it refers to the previously mentioned storage device that comprises a namespace or a different storage device.


Art Rejection
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Somayazulu, U.S. pat. Appl. Pub. No. 2018/0146058.
	Per claim 1, Somayazulu discloses a computer implemented method, comprising: 
a) using a discovery service (e.g., publish-subscribe model) to discover one or more parameters associated with a network device via a network over a transmission medium, wherein the parameters comprise a namespace or a stream of content (see par 0165, 0169);
b) transmitting data from at least one sensor (IoT device) to the network device (gateway 2124) via the network over the transmission medium (par 0172), wherein the sensor specifies at least the namespace (par 0169); 
c) processing the data and storing at least a portion of the data in a location of the network device, e.g., aggregating and processing sensor data (par 0172), wherein data is identified by the namespace (par 0169); and 
d) transmitting at least a second portion of the data via the network to at least one host, e.g., a subscriber (see par 0169).
	Somayazulu does not explicitly teach that the network device comprises a storage device.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize such storage within the network (gateway) device because it would have enabled the gateway to perform collecting and storing data received from the sensors (par 0172).
	Per claim 4, Somayazulu teaches aggregating data received from first sensor and second sensor (see par 0172).
	Per claim 5, Somayazulu teaches determining a size associated with the portion of data exceeds a threshold, and transmitting a notification to initiate transfer of the portion of data to another node based on the determination of the size (see par 0076).
	Per claim 6, it is noted that a data block or file in a storage is typically identified by its location, offset and length. It would have been obvious to one skilled in the art to utilize such parameters to locate the portion of data in the storage.
	Per claim 7, Somayazulu teaches that sensor data comprises at least one of temperature, pressure, humidity, video data, etc., (see par 0070).

	Per claim 9, Somayazulu teaches transmitting sensor data using one of conventional communication protocols including wired or wireless protocols (see par 0185). 
	Per claim 10, Somayazulu teaches using ASIC, FPGA or processor to process data (see par 0111). 
	Per claim 11, Somayazulu teaches processing sensor data comprises search and/or filtering operations (see par 0169).
	Claims 12-16 and 18-20 are similar in scope as that of claims 1-2, 4 and 7-11.
	Per claim 17, Somayazulu teaches that the sensor location and the storage device location are geographically separated by a predetermined distance (see par 0170).


4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Somayazulu and further in view of Saunders, U.S. pat. Appl. Pub. No. 2004/0039834.
	Somayazulu does not teach transmitting a command associated with the data to the hosts. However, Saunders discloses a prior art system for playing media content at the host wherein transmitted multimedia data comprises embedded command for enabling rendering content at the host (see Saunders, abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Saunders teaching in Somayazulu because it would have enabled controlling rendering media content at the host (see Saunders, abstract).


Response to Amendment
5.	Applicant’s arguments filed January 27, 2022 with respect to claims 1, 3-12 and 14-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
6.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/7/22